DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the heating device of the at least one dividing knife is configured to move with the at least one dividing knife as the at least one dividing knife moves between the first position and the second position (claim 1), wherein the channel is inclined and has a width that is at least as wide as the discharge opening (claim 21), wherein a vertical spacing between the bottom and the at least one dividing knife is variable; and wherein the spacing between the at least one dividing knife and the discharge opening is variable (claim 22), and wherein the at least one sensor is configured to determine if a level of carbon dioxide snow within the feed container has grown beyond a vertical position of the at least one dividing knife (claim 23).
Although the closest prior art of record, Schutz (US 2,210,943) teaches an apparatus for metering carbon dioxide snow, with a feed container, into which a feed line for liquid or snowy carbon dioxide and a gas vent line for discharging carbon dioxide gas open, and which has a discharge opening which is arranged on the bottom side, and which is equipped with at least one dividing knife which is arranged spaced apart from the discharge opening and can be moved from a first position which separates the in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.